MEMORANDUM**
Honorio Esteves Flores, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance without opinion of an immigration judge’s denial of his application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review constitutional issues de novo, see Ram v. INS, 243 F.3d 510 *732(9th Cir.2001), and we deny the petition for review.
Flores’s contention that his equal protection rights were violated because he was placed in removal rather than deportation proceedings lacks merit because the classification that caused him to be placed into removal proceedings is not wholly irrational. See Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 602-03 (9th Cir.2002); Hernandez-Mezquita v. Ashcroft, 293 F.3d 1161, 1163-65 (9th Cir.2002) (noting that Congress must go through a natural line drawing process).
The voluntary departure period was stayed, and that stay will expire upon issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.